Citation Nr: 0126631	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a shoulder injury.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 and a May 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

With respect to the issue of entitlement to service 
connection for a low back disorder, which is listed on the 
title page of this action, the Board notes that the RO 
originally denied this issue in a December 1994 decision.  
Later that month, the veteran filed a timely notice of 
disagreement and the RO issued a statement of the case in 
June 1995.  In August 1995, the veteran issued a substantive 
appeal written on a VA Form 21-4138 (not a VA Form-9) with 
respect to his claimed low back disorder.  A substantive 
appeal is not required to be submitted on a VA Form-9.  
38 C.F.R. § 20.302(b) (2001).  The RO, however, has 
adjudicated the issue on appeal on a new and material basis.  
The RO should readjudicate the veteran's claim for service 
connection for a low back disorder on a direct basis and 
issue a supplemental statement of the case considering the 
evidence of record.

The Board further notes that the RO also denied the veteran's 
claim for entitlement to service connection for a skin rash 
and brittle bones due to exposure to Agent Orange in its 
December 1994 decision.  Subsequently, in December 1994, the 
veteran filed a notice of disagreement with respect to this 
issue; however, the RO has not issued a statement of the 
case.  This should be done.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.3269a)).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

In the veteran's December 1997 substantive appeal, the 
veteran requested an in-person hearing with a traveling 
member of the Board of Veterans' Appeals at the RO.  There is 
no indication of record that the veteran has withdrawn his 
request for a travel Board hearing at the RO.  Accordingly, 
the Board concludes that the RO should schedule a travel 
Board hearing in this matter.  See 38 C.F.R. § 20.702 (2001).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a travel Board hearing before a member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702, as well as the 
consequences of failure to appear for a 
scheduled hearing, as outlined in 38 
C.F.R. § 20.702(d).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




